The judgment was affirmed on April 27, 1932, by a written opinion, and motion for rehearing was overruled on June 22, 1932. On July 7, 1932, the appellant caused to *Page 424 
be filed with the clerk of this court a second motion for rehearing. At the time the second motion for rehearing was filed, the court had adjourned, and its judgment had become final. Therefore, it was not within the power of the court to change it. See Silver v. State, 110 Tex.Crim. Rep.,8 S.W. 144, 9 S.W.2d 358, 60 A. L. R., 290.
The motion is overruled.
Overruled.